DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 4/11/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 5, with respect to Applicant’s appreciated indication of Fig. 34 expressly depicting the claim structures at issue in the previous objections the drawings have been fully considered and are persuasive.  The previous objections the drawings have been withdrawn. 
Applicant’s arguments, see pages 5-6, with respect to Applicant’s appreciated indication of Fig. 34 expressly depicting the claim structures at issue in the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant’s arguments, see page 6, with respect to the deficiencies of the prior art of record (i.e. the Brady reference) failing to disclose a cover comprising a webbing or a thin sheet further having a cover slit along the slit of the frame have been fully considered and are persuasive.  The previous prior art rejections made under Brady have been withdrawn. 
Applicant's arguments, see pages 6-7, alleging deficiencies of Shah in view of the present claim amendments have been fully considered but they are not persuasive. Applicant alleges/suggests their own mapping of claim elements to the structural elements of Shah.  These arguments are moot, as the Examiner has already provided the mapping of structural features of Shah and Applicant only offered a second interpretation without pointing out any specific errors on the claim mapping utilized in the rejection by the Examiner.  Applicant appears to allege that the amended preamble “consisting essentially of” may distinguish the present claims from the prior art.  It is the Examiner’s position that Applicant’s alleged argument appears to contradict case law and the MPEP claim interpretation rules (see MPEP 2163(II)(A)(1)):
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964); see also MPEP § 2111.03. The claim as a whole, including all limitations found in the preamble (see Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention)), the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
As stated above, the pending rejection directly maps the structures of the present invention to structures of Shah without further incorporating any material changes to the characteristics of Applicant’s invention.  Further, Applicant’s specification is silent as to any such restrictions into the reduces scope of the invention “consisting essentially of” the specific elements of claim 15.  Yet still further, Applicant appears to contradict their own argument of the preamble further limiting the claims scope by claim 15 expressly further incorporating still further “optional” additional structural elements.  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant’s arguments, see pages 7-9, with respect to the Martin in view of Farhangnia failing to disclose or teach an open metal frame atherectomy component secured to a microcatheter at or near its distal end and at or near its proximal end have been fully considered and are persuasive.  Therefore, the previous prior art rejections made under Martin in view of Farhangnia have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made under Ferrera et al. (US 2014/0155981), as set forth below.

Claim Objections
Claim 8, and thereby dependent claims 13-14, are objected to because of the following informalities:  
The newly amended subject matter in line 7 of claim 8 includes two minor typographical errors at “and is secured to the microcatheter at or near its distal end and at or near its proximal end” (suggested amendments shown).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim15 (and thereby dependent claims 16-18), the term "optional" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention, and the same limitations are then repeated in dependent claims 16.  See MPEP § 2173.05(d).  Appropriate correction is required.
Regarding claim 16, the phrase "a sheath" in line 2 renders the claim(s) indefinite because a “sheath” was already introduced in line 5 of claim 15, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to introduce a new, additional second sheath or improperly refer back to the sheath of claim 15.  To move prosecution forward, the Examiner assumed Applicant intended to refer back to the sheath of claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claim(s) 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 7,537,598).
Shah comprises an embolic protection system (see Figs. 1-7) comprising the following claim limitations:
(claim 15) A treatment system consisting essentially of a guide structure (24, Figs. 1-7), an atherectomy component (28, Figs. 1-7) connected to the guide structure (24) (as shown in Figs. 1-7; col. 3, lines 50-51), a microcatheter (36, Figs. 1-7) comprising a lumen (38, Figs. 1-7) through which the guide structure (24) can slidably move (as expressly shown in Figs. 1-7; col. 4, lines 28-29), and a cylindrical stent (34, Figs. 1-7) having an open lumen (as shown in Fig. 7) mounted on the exterior of the microcatheter (36) near the distal end of the microcatheter (36) (as shown in Figs. 4-6; col. 4, lines 26-28), and an optional sheath (40, Figs. 1-7) slidably engaged with the outer surface of the microcatheter (36) (as shown between Figs. 4-5) wherein the sheath (40) has a configuration with the sheath (40) extended over the stent (34) in an un-deployed configuration (as shown in Fig. 4), wherein the stent (34) is configured to (i.e. capable of) be released from the microcatheter (36) (as expressly shown in Figs. 4-7);
(claim 16) wherein the stent (34) is self-extending (col. 4, lines 33-40; as shown in Figs. 4-5) and a sheath (40, Figs. 1-7) slidably engaged with the outer surface of the microcatheter (36) (as shown between Figs. 4-5) wherein the sheath (40) has a configuration with the sheath (40) extended over the stent (34) in an un-deployed configuration (as shown in Figs. 1-4) and a configuration with the sheath (40) drawn in a relative proximal position relative to the microcatheter (36) with the stent (34) unconstrained with respect to self-extension (as shown in Figs. 5-7); and
(claim 17) wherein the atherectomy component (28) is self-extending (col. 3, lines 54-56) and has a stent retriever structure (as shown in Figs. 3-5) (Applicant’s specification expressly includes an expandable conical structure as an embodiment of a stent retriever structure, see Fig. 30, [0123]).

Claim Rejections - 35 USC § 103
Claim(s) 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera et al. (US 2014/0155981).
Ferrera discloses (see the embodiment of Figs. 54-55) a thrombus treatment system comprising the following claim limitations:
(claim 8) A treatment device comprising a microcatheter (5000, Figs. 54-55), an extendable atherectomy component (5010, Figs. 54-55) secured to the outer surface of the microcatheter (5000) (as shown in Figs. 54-55; [0364]), wherein the microcatheter (5000) has an outer diameter from about 1FR to about 3.5Fr ([0353]; various diameters including 2.7Fr expressly disclosed) and an inner lumen extending along the length of the microcatheter (5000) (as expressly shown in Fig. 54-55, i.e. lumen in which guidewire 5300 is expressly shown passing; [0353]); wherein the extendable atherectomy component (5010) comprising an open metal frame (i.e. open cylindrical frame expressly shown in Fig. 55) is mounted on the exterior of the microcatheter (5000) at or near the distal end of the microcatheter (5000) (as expressly shown in Figs. 54-55) and is secured to the microcatheter (5000) at or near its distal end (i.e. at the rightmost tethers 5010B expressly shown in Fig. 55; [0364]) and at or near its proximal end (i.e. at the leftmost tethers expressly shown 5010B in Fig. 55; [0364]).
Martin, as applied above, discloses a treatment device comprising all the limitations of the claim except for a sheath comprising a handle that provides for manual sliding of the sheath over the exterior of the microcatheter wherein the sheath can extend over the extendable atherectomy component in a low profile delivery configuration and has a configuration moved in a proximal direction over the microcatheter with the extendable atherectomy component unconstrained with respect to extend radially outward.  
However, the embodiment of Figs. 33A-33F of Ferrera teaches a similar treatment device comprising a sheath (3310, Figs. 33A-33F) comprising a handle (i.e. the proximalmost portion of access sheath 3310 that remains outside the patient providing the guide lumen to other instruments to the treatment site; see exemplary Figs. 2A-2B; [0009]; [0039]; [0133]; [0162]-[0167]; [0301]-[0302]) that provides for manual sliding of the sheath (3310) over the exterior of the microcatheter (3315, Figs. 33A-33F; [0301]-[0302]) wherein the sheath (3310) can extend over the extendable atherectomy component (3325, Figs. 33A-33F) in a low profile delivery configuration (as expressly shown in Figs. 33A-33C) and has a configuration moved in a proximal direction over the microcatheter with the extendable atherectomy component (3325) unconstrained with respect to extend radially outward (as expressly shown in Figs. 33D-33F) in order to beneficially provide an easy access lumen to a location in a desired vessel and in close proximity to a treatment site and further provide an atraumatic lumen for withdrawal and removal of the treatment component from the patient’s body upon completion of the procedure ([0301]-[0302]; [0304]; [0307]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of the embodiment of Figs. 54-55 of Ferrera to incorporate a sheath comprising a handle that provides for manual sliding of the sheath over the exterior of the microcatheter wherein the sheath can extend over the extendable atherectomy component in a low profile delivery configuration and has a configuration moved in a proximal direction over the microcatheter with the extendable atherectomy component unconstrained with respect to extend radially outward in order to beneficially provide an easy access lumen to a location in a desired vessel and in close proximity to a treatment site and further provide an atraumatic lumen for withdrawal and removal of the treatment component from the patient’s body upon completion of the procedure, as taught by the embodiment of Figs. 33A-33F of Ferrera.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrera as applied to claim 8 above, and further in view of Martin et al. (US 2013/0317589).
Ferrera, as applied above, discloses a thrombus treatment system (100) comprising all the limitations of the claim except for the system further comprising a stent loaded in the interior of the microcatheter.  
Martin teaches (see Fig. 2F) a similar thrombus treatment system (100) further comprising a stent (200) ([0013]; [0021]; [0059]; [0065]; [0072]; capturing structure 200 may expressly comprise an elongated stent, a distal stent filter, or the like) loaded in the interior (332) of the microcatheter (330) ([0065]; wire 202 and stent capturing structure 200 expressly both separate from and movable within lumen 332) in order to beneficially provide for expanding against one or more occlusive bodies in a vasculature and still further providing for obstruction removal and/or capture ([0013]; [0021]; [0057]; [0059]; [0065]; [0072]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Ferrera to further comprise a stent loaded in the interior of the microcatheter in order to beneficially provide for expanding against one or more occlusive bodies in a vasculature and still further providing for obstruction removal and/or capture, as taught by Martin.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claim 15 above, and further in view of Bonnette et al. (US 2010/0268264).
Shah, as applied above, discloses an embolic protection system comprising all the limitations of the claim except for a fiber based filter attached to the guide structure distal to the atherectomy component.  
Bonnette teaches (see Figs. 1-4) a similar embolic protection system (10) comprising a fiber based filter (26, Figs. 1-4) attached to the guide structure (22, Figs. 1-4) distal to the atherectomy component (24, Figs. 1-4) (as expressly shown in Figs. 1-4; filter net 26 is attached to guidewire 22 distal to element 24) in order to beneficially minimize the risk of distal embolization during a clot removal procedure while a second, distalmost filter is incorporated as a backup capable of beneficially capturing any larger soft embolic debris that is not caught in the proximal structure ([0010]; [0016]-[0017]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Shah to have a fiber based filter attached to the guide structure distal to the atherectomy component in order to beneficially minimize the risk of distal embolization during a clot removal procedure while a second, distalmost filter is incorporated as a backup capable of beneficially capturing any larger soft embolic debris that is not caught in the proximal structure, as taught by Bonnette.

Allowable Subject Matter
Claims 1-7 and 19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771